DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses a plurality of player terminals, then recites the limitation “the player terminal.” It is not clear which player terminal is being referenced as a plurality has previously been disclosed, furthermore each of those terminals is disclosed to be operated by a single player. It is unclear whether every terminal is identical, or there is a single player terminal associated with the player.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tochner et al (US 2002/0090985) in view of Sprogis (US 6,932,698).
Re claims 1, 8, and 16, Tochner discloses a game program executed in a computer apparatus (fig. 4A, 12) that is connectable to a plurality of player terminals (66, 68, and par. [0066], where real character 10 is disclosed to also be carrying a mobile device 66) each of which is operated by a player through communication causing a computer apparatus to function as:	a receiver that receives position information regarding a position of the player terminal in the real world (fig. 4A, 14, par. [00065], devices 66 and 68 are equipped with short range communication hardware that estimates the location of the closest transceiver cells which allows for the location of the device to be tracked and relayed to gaming management server 14 which is then downloaded to the player’s PC shown in fig. 4B and [0067]);	wherein the player terminal transmits the position information regarding the position of the player terminal in the real world to the computer apparatus, receives game information, and advances a game on the basis of the received information (fig. 4B, when player 10 returns to the computer apparatus 12, the information gathered by the terminal 66 regarding its location, such as the situation disclosed in [0066], is 
Re claim 2, Sprogis teaches the first and second game information includes information regarding a game medium acquirable by the player (see the above rejection, where Sprogis transmits game information regarding treasure).
Re claim 3, Tochner discloses advancing the game on the basis of position information regarding the predetermined position and advancing by virtualizing the predetermined position as the position of the player terminal in the real world, changing the predetermined position according to movement of the position of the player terminal in the real world ([0086], the real character’s actions influence the movements of the in-game character 20, the real character’s movements monitored by GPS).	However, Tochner does not explicitly disclose displaying a map of the real world. Sprogis teaches displaying a real world map (fig. 3) to assist in giving clues to the players regarding gameplay (4:53-65). It would have been obvious to incorporate a map into gameplay as taught by Sprogis in order to assist players in navigating an area in the case they are unfamiliar with the area while also providing a medium for providing clues regarding the game.
Re claim 4, Tochner discloses the computer apparatus functioning as a setter that sets the predetermined position on the basis of another-player information regarding another player or an event content in the game in a case where a predetermined second condition is satisfied ([0065], where the real character 10 meets with another real character 60 who may or may not be a participant in the game and 
Re claim 5, Tochner discloses a predetermined function corresponding to another application program interlocking with the game program for the player terminal and the received information is received in the computer apparatus (fig. 4B, 66 docks to and transmits information to computer apparatus 12 and is considered interlocking),	wherein the setter sets the predetermined position on the basis of a position of the another player terminal in the real world in a case where the computer apparatus receives the information ([0065] and [0086], meeting with another player allows for the exchange of relevant gaming information which can then be downloaded to the PC for use in moving the avatar), and	wherein the predetermined first condition is that the player terminal accesses the information received according to the predetermined function for receiving information input or information associated with the information ([0065], the character 10 holding terminal 66 access information by receiving it from character 60 with device 68).
Re claim 6, Tochner discloses a random selector randomly selecting a game medium in a case where the information is received ([0060], randomized effects in the virtual world based on actions in the real-world necessitates a random selector to randomly choose an effect); and	a random selection result transmitter that transmits information regarding the game medium randomly selected by the random selector to the another player terminal wherein the another player terminal receives the information regarding the game medium and enables another player operating the another player terminal to acquire the 
Re claims 9 and 10, Tochner discloses the predetermined function is capable of receiving input of a comment ([0052], the system includes means of the player’s character communicating with the game and vendors including telephone, facsimile, e-mail, SMS, and Internet, which all are ways capable of allowing one to leave comments),	cause the computer apparatus to function as a creator that creates a return comment in response to the comment received in the another player terminal (figs. 4B and 4C, 76 and 80, in response to the player’s actions taken in the game, the game communicates with comments such as the messages shown in the figs.), and	wherein the predetermined first condition is that the player terminal accesses the return comment created by the creator (figs. 4B and 4C, when the player returns to their computer and docks their player terminal, the player receives the comment 76 and uses their points earned in the game and by traveling to locations to allow character 20 to defeat the dragon).
Re claim 11, Tochner discloses when the first condition is satisfied, transmitting the information regarding the game medium randomly selected to the player terminal ([0060], in response to the random selection of the effect, e.g. a cure for an injury, the game transmits that effect to the player to receive the benefit), and the player terminal receives the information regarding the game medium transmitted by the random 
Re claim 13, Tochner discloses an associator that associates player information regarding the player operating the player terminal with the another-player and their terminal (see the above rejections regarding fig. 4A and the player interactions of devices 66 and 68 utilizing short range communication as discussed in [0065]),	wherein the predetermined second condition is that the player information is associated with the another-player information by the associator ([0065], the exchange of information does not take place until both devices are connected via their Bluetooth connection or aligning infrared ports), and	wherein the setter sets the predetermined position on the basis of the another-player information ([0065], the location of the devices are determined by estimating the closest transceiver cells).
Re claim 14, Tochner discloses the predetermined second condition is that a predetermined event is held in the game (fig. 4B, 16, the event being the character 20 fighting a dragon 22),	wherein the predetermined first condition is that the player participates in the predetermined event (see fig. 4C, by participating in the event by visiting a location then returning to the game with updated information, the player obtains points required to beat the dragon), and	wherein the setter sets the predetermined position according to a content of the 
Re claim 15, Tochner discloses the computer apparatus acting as a restrictor that provides a restriction in a time for which the player terminal can advance the game on the basis of the second game information (fig. 4C, the player is restricted based on their accumulated points, requiring at least 1600 points to beat the dragon).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tochner in view of Sprogis as applied to claim 6 above, and in further view of Sakurai et al (US 2011/0312407).
Re claims 7 and 12, while Tochner has disclosed randomized effects, Tochner is silent on changing a probability of random selection on the basis of at least part of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN Y KIM/Primary Examiner, Art Unit 3715